E xhibit 21 Subsidiaries of JMP Group LLC Name Jurisdiction of Incorporation or Organization JMP Group Inc. Delaware JMP Investment Holdings LLC Delaware JMP Holding LLC Delaware JMP Securities LLC Delaware Harvest Capital Strategies LLC Delaware JMP Capital LLC Delaware JMP Credit Corporation Delaware JMP Credit Advisors LLC Delaware HCAP Advisors LLC Delaware JMP Asset Management LLC Delaware JMP Asset Management Inc. Delaware JMP Realty Trust Inc. Delaware Harvest Capital Strategies Capital Interests LLC Delaware Harvest Capital Strategies Holdings LLC Delaware Harvest Agriculture Select GP LLC Delaware Harvest Small Cap Partners GP LLC Delaware
